Citation Nr: 0602226	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  05-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected cystic acne.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1982 to January 1986.  

In May 2003, the Board of Veterans' Appeals (Board) granted 
the veteran's claim of service connection for cystic acne.  

The following month, the RO assigned a 10 percent rating for 
that disorder, effective February 8, 1999.  The veteran 
disagreed with that rating, and this appeal ensued.  

In June 2005, during the course of this appeal, the veteran 
had a hearing at the RO before the undersigned Veterans Law 
Judge.  

In his Substantive Appeal (VA Form 9), received in January 
2005, the veteran raised contentions to the effect that 
service connection was warranted for depression as a result 
of his service-connected cystic acne.  

That claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).  It is referred to the RO 
for appropriate action.  




FINDING OF FACT

The service-connected cystic acne affects his face, neck, 
shoulders, chest, stomach, groin, back, and buttocks and is 
manifested primarily by irregular contour of the facial skin, 
some involvement of the underlying tissue, and some quite 
prominent scars, particularly in the beard line and 
submadibular areas.



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent for the service-connected cystic acne have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107(b), 7104 (West 2002); 
38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.7, 4.118 including 
Diagnostic Code 7806 (effective prior to August 30, 2002); 
38 C.F.R. § 4.118 including DC 7800 (effective on August 30, 
2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Prior to the Board's May 2003 grant of service connection for 
cystic acne, the veteran had been provided with adequate 
notice (June 2002) of the VA's duty to assist him in the 
development of his claim.  

The claim for an increased rating for cystic acne arises out 
of a claim of entitlement to service connection for that 
disorder.  That is, the claim for an increased rating is a 
"downstream issue" following the Board's May 2003 decision 
to grant service connection for cystic acne.  

Because the veteran had been provided with adequate notice in 
June 2002 in regards to his initial service connection claim, 
VA is not required to provide additional notice with respect 
to the subsequent "downstream" claim for an increased rating.  
VAOPGCPREC 8- 2003.  

In this regard, it should be noted that during the June 2005 
hearing, the veteran's representative stated, essentially, 
that he was familiar with the criteria for an increased 
rating for skin disability, as well as the evidence necessary 
to substantiate such an increase.  

As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of the issue of entitlement to an increased rating for cystic 
acne.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the development of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  Accordingly, the Board will 
proceed to the merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The RO has rated the veteran's acne by analogy to dermatitis 
or eczema.  38 C.F.R. §§ 4.20, 4.118, DC 7806.  At the outset 
of the veteran's claim, a 10 percent rating was warranted for 
eczema if there was exfoliation, exudation, or itching, 
involving an exposed surface or extensive area.  

A 30 percent rating was warranted if there was constant 
exudation or itching, extensive lesions or marked 
disfigurement.  

A 50 percent rating was warranted if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.  A 50 percent rating was also warranted if 
the eczema was exceptionally repugnant.  

Also potentially applicable in rating the veteran's eczema 
were the DC's applicable to rating scars of the head, face or 
neck (DC 7800) and other areas (DC's 7801, 7802, 7803, 7804, 
or 7805).  38 C.F.R. § 4.118.  

Under DC 7800, a 10 percent rating was warranted for scars of 
the head, face, or neck, which were disfiguring and 
productive of moderate impairment.  A 30 percent rating was 
warranted for severe, disfiguring scars of the head, face, or 
neck, especially if it produced a marked or unsightly 
deformity of the eyelids, lips, or auricles.  

A 50 percent rating was warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

For scars other than those involving the head or neck, a 10 
percent rating was warranted when the scars were superficial 
and poorly nourished with repeated ulceration or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
DC 7803, 7804.  

Other scars could be rated based on the limitation of motion 
of the affected part.  38 C.F.R. § 4.118, DC 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002.  

Under the revised regulations, a 10 percent rating is 
warranted for eczema when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the previous 12-month period.  

A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy, such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
previous 12-month period.  

A 60 percent rating is warranted when more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  

The revised regulations state that disfigurement of the head, 
face, or neck warrants a 10 percent rating, where there is 
one characteristic of disfigurement.  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement.  

A 50 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks or lips), 
or; with 4 or 5 characteristics of disfigurement.  

Under the revised rating criteria, the eight characteristics 
of disfigurement for the purposes of evaluation under 
38 C.F.R. § 4.118 are (1) scar 5 inches or more (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 centimeters) wide at its widest point; (3) surface 
contour of the scar elevated or depressed on palpation; (4) 
scar adherent to the underlying tissue; (5) skin hypo or 
hyperpigmented in an area exceeding 6 square inches; (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, et 
cetera) in an area exceeding 6 square inches (39 square 
centimeters); (7) underlying soft tissue missing in an area 
exceeding 6 square inches (39 square centimeters); (8) skin 
indurated and inflexible in an area exceeding 6 square inches 
(39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note 
(1).  Unretouched color photographs are to be taken into 
consideration.  38 C.F.R. § 4.118, DC 7800.  Note (3).  

Under the revised regulations scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  
10 percent for an area or areas exceeding 6 square inches (39 
sq. cm.); 20 percent for area or areas exceeding 12 square 
inches (77 sq.cm.); 30 percent for an area or areas exceeding 
72 square inches (465 sq. cm.); and 40 percent for an area or 
areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 
4.118, DC 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 
7801, Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (2).  

Under the revised regulations, a 10 percent rating is also 
warranted for scars (other than those on the head, face, or 
neck) that are superficial and are painful on examination or 
unstable or that do not cause limited motion but cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, DC 7802, 7803, and 7804.  

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

Other scars continue to be rated base on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected cystic acne under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

The Board provided the veteran with the new regulatory 
criteria in the SOC.  Moreover, during his hearing in June 
2005, the veteran's representative acknowledged his 
familiarity with the regulatory changes for rating skin 
disorders, including eczema and acne.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

As noted, in its June 2003 decision on appeal, the RO 
assigned the veteran a 10 percent rating for his service-
connected cystic acne.  That rating became effective on 
February 8, 1999, and constituted an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, a review of the evidence discloses that since 
service connection became effective, the veteran has been 
followed for acne by the VA dermatology service and by a 
private dermatologist.  He has also been examined by VA on 
three occasions, in September 2002 and in April and October 
2004.  

Such evidence shows that the veteran's acne affects his face, 
neck, shoulders, chest, stomach, groin, back and buttocks.  
It is manifested primarily by macules, papules, and areas of 
discoloration/hyperpigmentation.  

Although the evidence shows that the lesions are generally 
superficial in nature and measure 0.5 cm or less, the most 
recent VA examiners suggest that there might be some 
involvement of the subcutaneous tissue.  

While neither suggests gross distortion nor asymmetry of one 
feature or paired set of features, the most recent examiner 
notes that the scars in the veteran's beard line and 
submandibular area are quite prominent.  Moreover, the 
evidence shows that the numerous raised papules give the 
veteran's skin an irregular surface.  

Given the relatively extensive area affected by the veteran's 
acne and the evidence of 2 or 3 characteristics of facial 
disfigurement, the veteran meets or more nearly approximates 
the old and new schedular criteria for a 30 percent rating 
for cystic acne.  Accordingly, an increased rating of 30 
percent is warranted.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
there is no competent evidence of record that the veteran's 
acne is manifested by systemic or nervous manifestations.  

In this regard, the record shows that the veteran treats his 
acne with topical medication and antibiotics; however, there 
is no competent evidence that he requires systemic therapy 
using corticosteroids or other immunosuppressive drugs.  

Though rather extensive, the record is also negative for any 
competent evidence that it affects more than 40 percent of 
his entire body or more than 40 percent of the exposed areas 
affected.  Rather, the most recent examination shows that the 
acne affects approximately 3 percent of the veteran's facial 
area and 13 percent of the other areas of his body (VA 
examination report, dated in October 2004).  

While the December 1999 report from the VA dermatology 
surface shows that the veteran has xerosis of the back and 
the April 2004 examination report shows flaky dry skin, such 
findings apply generally to non exposed areas of the body.  

Indeed, the evidence is negative for abnormal skin texture 
exceeding 6 square inches on the veteran's head and neck or 
that the veteran's facial skin is indurated or inflexible.  
In fact, the most recent examiner stated that the veteran's 
skin was smooth.  

Finally, there is no competent evidence of record that the 
veteran's cystic acne of productive of any limitation of 
motion.  


III.  Additional Considerations

In arriving at this decision, the Board has also considered 
the possibility of staged ratings noted in Fenderson; 
however, the evidence of record shows that the manifestations 
of his service-connected cystic acne have been generally 
consistent since February 8, 1999, the date that service 
connection became effective.  Accordingly, there is no basis 
to invoke the principle of staged ratings.  

During his June 2005 hearing, the veteran testified that his 
most recent VA examination was inadequate for rating 
purposes, because it was administered on a good day.  That 
is, the examination did not reflect the true extent of his 
cystic acne.  See Ardison v. Brown, 6 Vet. App. 405 (1994) 
(an adequate examination must be conducted during the active 
stage of a fluctuating disease).  Therefore, he suggested 
that an additional examination was warranted.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2005).  In this case, however, 
the report of the most recent examination is generally 
consistent with the findings reported on previous 
examinations and on VA treatment records.  As such, it is 
adequate for rating purposes.  Accordingly, the request for 
an additional examination is denied.  



ORDER

An increased initial rating of 30 percent, but not higher for 
the service-connected cystic acne is granted, subject to the 
regulations governing the award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


